United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3372
                                   ___________

Mary Skipper,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Michael J. Astrue,                      *
Social Security Administration,         * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 7, 2012
                                Filed: June 27, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


      Mary Skipper appeals the district court’s1 order affirming the denial of
supplemental security income. Upon de novo review, see Van Vickle v. Astrue, 539
F.3d 825, 828 (8th Cir. 2008), we agree with the district court that substantial
evidence supports the administrative law judge’s (ALJ’s) determination that Skipper’s


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
only severe impairment, rheumatoid arthritis, was not disabling. Our review includes
consideration of the new evidence that Skipper submitted to the Appeals Council,
consisting in part of a medical source statement from a treating rheumatologist. See
id. at 828 & n.2 (new evidence offered only to Appeals Council is included in
substantial-evidence equation). In denying review, the Appeals Council found that
the new information provided no basis for changing the ALJ’s decision. See
Browning v. Sullivan, 958 F.2d 817, 822 (8th Cir. 1992) (rejecting appellant’s
assertion that when Appeals Council denies review, it must make its own findings and
articulate its own assessment of new evidence). The district court is affirmed. See
8th Cir. R. 47B.
                        ______________________________




                                        -2-